DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith et al. (US 2009/0321244 A1).
	Regarding claim 1, Smith et al. discloses a hydrogen gas producing apparatus, comprising: a container portion (reaction cell, 10) which receives water (14), a photocatalyst member placed in the container portion (10) to be immersed in the water therein, which member has photocatalyst (16) which generates excited electrons and positive holes (inherent to the photocatalyst) when it is irradiated with light, causes a decomposition reaction of the water which decomposes water into hydrogen and oxygen and generates hydrogen gas; a light source (2) emitting the light which is irradiated to the photocatalyst member and induces the decomposition reaction of the water; and a heat exchange device (heat transfer device (44), which circulates the water that is heated by the light source (2)) which conducts waste heat of the light source (2) to the water in the container portion (10); wherein the water to be decomposed on the photocatalyst member in the container portion (10) is warmed by the waste heat of the light source (2) by the heat exchange device (44) (see Abstract; figures 1-5; and paragraphs 0011-0015 and 0026, 0039, and 0064-0074).
	Regarding claim 2, Smith et al. discloses an apparatus wherein the light source is operated with electric power obtained by solar power generation and emits the light irradiated to the photocatalyst member while waste heat in the operation of the light source is conducted to the water by the heat exchange device, since when needed, the hydrogen gas (e.g. the stored hydrogen gas) may be transferred to a fuel cell (32), which combines the hydrogen gas (18) with a gas containing oxygen (34) (from air, or any other source) to generate water (14) and produce electrical energy (36); the electricity can be provided to an (38) electric grid, used in an electrical device (40) (e.g. a motor, light, heater, pump, and the like), used for charging a battery (42), introduced into a storage device (e.g., a capacitor) or any combination thereof; the system may also include a heat transfer device (44) (e.g. a circulating fluid such as a heat pipe) for removing heat from the reaction vessel (12) and storing it in a thermal reservoir (46); the thermal reservoir may be used for generating hot water, or for heating a building; and the thermal reservoir may also be used to provide heat back into the reaction vessel (12) (see paragraph 0064).
	Regarding claim 4-5, Smith et al. discloses an apparatus wherein the apparatus is designed to confine the light emitted from the light source in the container portion; and wherein the container portion has a light reflecting mechanism for confining the light emitted from the light source in the container portion (see paragraph 0039), though solar reflectors.
Regarding claim 6, Smith et al. discloses an apparatus wherein the photocatalyst member is a member on which the photocatalyst is formed in layer (wash coat), and the photocatalyst layer is formed in a thickness that not all the light is absorbed in the photocatalyst when the light enters into the photocatalyst layer for the first time, and the light which penetrated through the photocatalyst member is irradiated again to the photocatalyst member (see paragraph 0026).
	Regarding claim 7, Smith et al. disclose an apparatus wherein the container portion has a heat insulation mechanism which suppresses heat dissipation from the water to outside of the container portion (see paragraph 0029), since the reaction vessel system may be insulated.
	Regarding claim 13, Smith et al. discloses an apparatus wherein an emission wavelength of the light source is selected to fall in a wavelength band in which a quantum yield of the photocatalyst exceeds beyond a predetermined threshold value (see paragraph 0066), since the window absorbs a low percentage of the light and transmits a large portion of the ultraviolet, visible and infrared wavelengths of the solar spectrum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2009/0321244  A1).
	Regarding claim 3, Smith et al. fails to disclose an apparatus wherein a density of the light irradiated to the photocatalyst member is adjusted at or lower than a density which gives a photocatalyst efficiency more than a predetermined value, which efficiency is a ratio of an amount of the generated hydrogen gas per photon quantity entering into the photocatalyst.
	It would have been an obvious matter of design choice to have a density of the light irradiated to the photocatalyst member is adjusted at or lower than a density which gives a photocatalyst efficiency more than a predetermined value, which efficiency is a ratio of an amount of the generated hydrogen gas per photon quantity entering into the photocatalyst, since applicant has not disclosed that having a density of the light irradiated to the photocatalyst member is adjusted at or lower than a density which gives a photocatalyst efficiency more than a predetermined value, which efficiency is a ratio of an amount of the generated hydrogen gas per photon quantity entering into the photocatalyst solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a density of the light irradiated to the photocatalyst member is adjusted at or lower than a density which gives a photocatalyst efficiency more than a predetermined value, which efficiency is a ratio of an amount of the generated hydrogen gas per photon quantity entering into the photocatalyst.

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 8, Smith et al. fails to disclose or suggest an apparatus wherein the photocatalyst member comprises plural plate members in which the photocatalyst is fixed in layer in a surface direction of each of the plate members, the plate members being arranged so that their respective surfaces are mutually faced and inclined to become closer to one another as those are farther away from the light source, and an incident angle of the light emitted from the light source to each surface of the plate members is larger than 0°.
	Claims 9-10 depend on claim 8.
Regarding claim 11, Smith et al. fails to disclose or suggest an apparatus wherein a rated output of the light source is adjusted so that a light emitting efficiency of the light source will be maximized when a current is supplied to the light source at a rated current value of the solar power generation, since Smith et al. disclose that among the advantages of the technology are that no electrodes, applied fields, ion or electron currents or intrinsic charge carrier densities are required in the water or particles in order to effect the thermal activation of the photocatalytic generation of the hydrogen, and the systems may be free of one or any combination of such features (see paragraph 0022).
	Regarding claim 12, Smith et al. fails to disclose or suggest an apparatus wherein the light source includes two or more LEDs, and a number of operated LEDs in the two or more LEDs is changed so that a light emitting efficiency of the light source will be maximized in accordance with an output current of the solar power generation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774